UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7075



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALBERTO KING, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Cameron M. Currie, District Judge.
(CR-00-780-3)


Submitted:   October 23, 2003             Decided:   October 30, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alberto King, Jr., Appellant Pro Se.    Mark C. Moore, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alberto King, Jr., seeks to appeal the district court’s denial

of his motion for a reduction of his sentence pursuant to Rule

35(b) of the Federal Rules of Criminal Procedure.     We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.    Movants are accorded ten days after the entry of

the district court’s final judgment or order to note an appeal in

criminal cases.     Fed. R. App. P. 4(b)(1); United States v. Breit,

754 F.2d 526, 528 (4th Cir. 1985) (applying ten-day appeal period

to Rule 35 motion).     The district court’s order denying Rule 35

relief was entered on the docket on February 14, 2003. King did not

file his notice of appeal until July 2003.      Because he failed to

file a timely notice of appeal or to obtain an extension of the

appeal period within the thirty-day excusable neglect period, Fed.

R. App. P. 4(b)(4), we deny leave to proceed in forma pauperis and

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                   2